MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                  FILED
this Memorandum Decision shall not be
regarded as precedent or cited before any                          Dec 21 2016, 8:26 am

court except for the purpose of establishing                            CLERK
                                                                    Indiana Supreme Court
the defense of res judicata, collateral                                Court of Appeals
                                                                         and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                  ATTORNEYS FOR APPELLEE
Lisa M. Johnson                                         Gregory F. Zoeller
Brownsburg, Indiana                                     Attorney General of Indiana
                                                        Eric P. Babbs
                                                        Deputy Attorney General
                                                        Indianapolis, Indiana



                                          IN THE
    COURT OF APPEALS OF INDIANA

Elgin A. Fidell,                                        December 21, 2016
Appellant-Defendant,                                    Court of Appeals Case No.
                                                        49A05-1606-CR-1402
        v.                                              Appeal from the Marion Superior
                                                        Court
State of Indiana,                                       The Honorable Stanley Kroh,
Appellee-Plaintiff.                                     Magistrate
                                                        Trial Court Cause No.
                                                        49G03-1603-F5-10944



Pyle, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A05-1606-CR-1402 | December 21, 2016    Page 1 of 6
                                       Statement of the Case
[1]   Elgin Andrew Fidell (“Fidell”) appeals his conviction of Level 5 felony battery

      following a bench trial.1 He challenges the sufficiency of the evidence to

      support the conviction. Concluding that the evidence is sufficient, we affirm.


[2]   We affirm.


                                                     Issue
      Whether there is sufficient evidence to support Fidell’s Level 5 felony battery

      conviction.


                                                     Facts
[3]   Fidell and S.T. (“S.T.”) began dating in February 2015. In April 2015, the

      Hendricks Superior Court issued a no contact order in Cause Number 32D01-

      1504-CM-509 (“Cause Number 509”) prohibiting Fidell from having any

      contact with S.T. In October 2015, Fidell was convicted of invasion of privacy

      as a Class A misdemeanor for violating the no contact order and battery as a

      Class A misdemeanor for battering S.T. in Cause Number 49G16-1508-CM-

      28361 (“Cause Number 28361”).


[4]   In February 2016, S.T. was standing on a library elevator waiting for the doors

      to close when Fidell rushed in, grabbed her by the hair, pushed her out of the




      1
          IND. CODE § 35-42-2-1.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1606-CR-1402 | December 21, 2016   Page 2 of 6
      elevator, and punched her in the head, neck, and face. In March 2016, the

      State charged Fidell with invasion of privacy as a Class A misdemeanor for

      violating the no contact order in Cause Number 509, domestic battery as a

      Class A misdemeanor, and battery as a Class B misdemeanor for battering S.T.

      In a second part of the information, the State also charged Fidell with invasion

      of privacy as a Level 6 felony because Fidell had a prior conviction under that

      section in Cause Number 28361. Also as a second part of the information, the

      State charged Fidell with battery as a Level 5 felony because Fidell had

      previously been convicted of battery on the same person, S.T., in Cause

      Number 28361.


[5]   After a jury convicted him of Class A misdemeanor invasion of privacy and

      Class B misdemeanor battery in June 2016, Fidell waived a jury trial on the

      second parts of the information. During this second phase of trial, the trial

      court granted the State’s motion “to incorporate the testimony evidence and

      verdict from phase one.” (Tr. 108). This included S.T.’s testimony that she and

      Fidell had dated “on and off for about a year.” (Tr. 29). S.T. also testified that

      “there was a no contact order preventing [Fidell] from contacting [her].” (Tr.

      31). The State introduced into evidence the no contact order issued under

      Cause Number 509, which lists the protected person’s name as S.T. 2 The State

      also introduced into evidence the August 2015 charging information in Cause

      Number 28361, which alleged that Fidell had invaded S.T.’s privacy by



      2
          The no-contact order listed S.T.’s full name.


      Court of Appeals of Indiana | Memorandum Decision 49A05-1606-CR-1402 | December 21, 2016   Page 3 of 6
      violating the no-contact order and had battered S.T. The State further

      introduced the October 2015 sentencing order, which reflected convictions for

      both offenses. At the conclusion of the second part of the trial, the trial court

      convicted Fidell of Level 6 felony invasion of privacy and Level 5 felony

      battery. Fidell now appeals.


                                                  Decision
[6]   Fidell argues that there is insufficient evidence to support his conviction of

      battery as a Level 5 felony. Our standard of review for sufficiency of the

      evidence claims is well settled. We consider only the probative evidence and

      reasonable inferences supporting the verdict. Drane v. State, 867 N.E.2d 144,

      146 (Ind. 2007). We do not reweigh the evidence or judge witness credibility.

      Id. We will affirm the conviction unless no reasonable fact finder could find the

      elements of the crime proven beyond a reasonable doubt. Id. The evidence is

      sufficient if an inference may be reasonably drawn from it to support the

      verdict. Id. at 147.


[7]   To convict Fidell of battery as a Level 5 felony, the State was required to prove

      beyond a reasonable doubt that Fidell touched S.T. in a rude, insolent, or angry

      manner and that Fidell was previously convicted of battery on the same person,

      S.T., under Cause Number 28361. See IND. CODE § 35-42-2-1(g)(4). Fidell’s

      sole argument is that “the State did not prove beyond a reasonable doubt that

      the victim in the prior case [Cause Number 28361], and the victim in this case,

      were the same person.” (Fidell’s Br. 11-12).


      Court of Appeals of Indiana | Memorandum Decision 49A05-1606-CR-1402 | December 21, 2016   Page 4 of 6
[8]    In support of his argument, Fidell directs us to Hernandez v. State, 716 N.E.2d

       948, 953 (Ind. 1999), reh’g denied, wherein the Indiana Supreme Court explained

       as follows regarding the identification evidence of the defendant necessary to

       support an habitual offender adjudication:

               Certified copies of judgments or commitments containing a
               defendant’s name or a similar name may be introduced to prove
               the commission of prior felonies. . . . While there must be
               supporting evidence to identify the defendant as the person
               named in the documents, the evidence may be circumstantial. . . .
               If the evidence yields logical and reasonable inferences from
               which the finder of fact may determine beyond a reasonable
               doubt that it was a defendant who was convicted of the prior
               felony, then a sufficient connection has been shown.


       (Internal citations omitted).


[9]    We agree with Fidell that several of these requirements are instructive to the

       issue before us. For example, in Level 5 felony battery cases such as this, there

       must be supporting evidence which identifies the victim in the prior case as the

       victim in the current case. Such evidence may be circumstantial. In addition, a

       sufficient connection has been shown between the victim in the prior case and

       the victim in the current case if the evidence yields logical and reasonable

       inferences from which the finder of fact may determine that it was the same

       victim in both cases.


[10]   Here, our review of the evidence reveals that the victim has a unique name,

       which was included in the August 2015 charging information that led to the

       October 2015 battery conviction. This is the same name that that was included

       Court of Appeals of Indiana | Memorandum Decision 49A05-1606-CR-1402 | December 21, 2016   Page 5 of 6
       in the March 2016 charging information that led to the June 2016 Level 5

       felony battery conviction. In addition, S.T. testified that she and Fidell dated

       for a year, from February 2015 until February 2016, which encompasses

       Fidell’s 2015 conviction for battering S.T. as well as the 2016 charges that led to

       the June 2016 conviction for battering S.T. again. Lastly, S.T. testified that she

       was the protected person in the no contact order issued under Cause Number

       509, which Fidell was convicted of violating in both 2015 and 2016.


[11]   Because the victims in both cases had the same unique name and were both

       protected by the no contact order in Cause Number 509, and because S.T.

       testified that she was dating Fidell at the time of both batteries, we find that

       logical and reasonable inferences show that S.T. was the victim in both cases.

       See Hernandez, 716 N.E.2d at 953. We therefore find sufficient evidence to

       support Fidell’s conviction of battery as a Level 5 felony.


[12]   Affirmed.


       Baker, J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A05-1606-CR-1402 | December 21, 2016   Page 6 of 6